314 So. 2d 317 (1975)
In re James Curtis STEWARD
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1191.
Supreme Court of Alabama.
May 22, 1975.
Rehearing Denied June 19, 1975.
William J. Baxley, Atty. Gen., and David W. Clark, Asst. Atty. Gen., for the State, petitioner.
None for respondent.
JONES, Justice.
James Curtis Steward was convicted of the offense of manslaughter in the second degree by the Circuit Court of Perry County and he appealed. The Court of Criminal Appeals reversed and remanded and denied the State's application for rehearing; whereupon the State filed in this Court a petition for writ of certiorari to the Court of Criminal Appeals, 55 Ala.App. 238, 314 So. 2d 313.
By denial of this writ we are not to be understood as approving or disapproving all of the language in the opinion of the Court of Criminal Appeals.
Writ denied.
HEFLIN, C.J., and MERRILL, MADDOX and SHORES, JJ., concur.